DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-18 and 21-22 are allowed under this Office action.

EXAMINER’S AMENDMENT
Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Anthony Zoppo on March 18, 2022.
Claims 1-18 and 21-22, are allowed
The application has been amended as follows:
Claims 19-20 have been cancelled.
The independent Claims 1 and 12-13, have been amended to add features and limitations to overcome the 103 rejections and place the application in allowable condition, and the dependent claims 7-10 have been amended to clarify the cited limitations and correct the dependency error. New claims 21-22 have been added, but the newly added claim 22 has an claim dependency typo, and Examiner has been authorized to correct this error. The final version of the dependent claim 22 is indicated below:





Allowable Subject Matter
Claims 1-18 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-18 and 21-22, were carefully reviewed and a search with regards to independent claims 1 and 12-13 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1-18 and 21-22, specifically independent claims 1 and 12-13,  the prior art searched was found to neither anticipate nor suggest a computer-implemented method for determining a transformation for anatomically aligning fragments of a broken bone, the method comprising: acquiring a 3D image of a broken bone of a subject, wherein the bone is broken into two or more fragments; acquiring a model of a corresponding unbroken bone and at least one parameter defining one or more deformations to the model, wherein the model is a 3D mesh model derived from one or more corresponding unbroken bones of other subjects; dividing the model of the unbroken bone into portions that correspond to the fragments of the broken bone; fitting the portions of the model of the unbroken bone to corresponding fragments of the broken bone in the 3D image, wherein said fitting comprises adjusting the portions of the model of the unbroken bone, wherein said adjusting is restricted to the one or 
The most relevant arts searched, Passmore (US 20090281420 A1) modified by Jaramaz, etc. (US 20140278322 A1), Mahfouz (US 20170367766 A1), and Notzli, etc. (US 20160331463 A1), teach that a computer-implemented method for determining a transformation for anatomically aligning fragments of a broken bone, the method comprising: acquiring an 3D image of a broken bone of a subject, wherein the bone is broken into two or more fragments; acquiring a model of a corresponding unbroken bone and at least one parameter defining one or more deformations to the model, wherein the model is a 3D mesh model derived from one or more corresponding unbroken bones of other subjects; dividing the model of the unbroken bone into portions that correspond to the fragments of the broken bone; fitting the portions of the model of the unbroken bone to corresponding fragments of the broken bone in the 3D image, wherein said fitting comprises adjusting the portions of the model of the unbroken bone, wherein said adjusting is restricted to the one or more deformations defined by the at least one parameter; and based on said fitted portions of the model, determining the transformation that anatomically aligns the fragments of the broken bone with corresponding portions of the undivided model of the unbroken bone. However, Passmore (US 20090281420 A1) modified by Jaramaz, Mahfouz, and Notzli, does not teaches every claimed limitation, especially the claimed limitation of "fitting the portions of the model of the unbroken bone to corresponding fragments of the broken bone in the 3D image, wherein said fitting comprises adjusting the portions of the model of the unbroken bone, wherein said adjusting is restricted to the one or more deformations defined by the at least one parameter; based on said fitted portions of the model, determining the transformation that anatomically aligns the fragments of the broken bone with corresponding portions of the undivided model of the unbroken bone; determining information about the fragments of the broken bone of the subject; and adjusting the determined transformation based on the information to anatomically align the fragments of the broken bone” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612